     3:20-cv-01051-DCN-SVH    Date Filed 12/14/20   Entry Number 57   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Johnathan Martia Daniels,            )     C/A No.: 3:20-1051-DCN-SVH
                                         )
                                         )
               Plaintiff,                )
                                         )
         vs.                             )                 ORDER
                                         )
    Siemens Industry Inc.; Joe Kaeser;   )
    and Michael Conaghan,                )
                                         )
               Defendants.               )
                                         )

      This matter comes before the court on the court’s receipt of a letter from
German officials related to service under the Hague Convention. [ECF No. 56].
This is a civil action filed by a pro se litigant. Under Local Civ. Rule
73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this action have been referred
to the assigned United States Magistrate Judge.
      The letter received by the court is written in German and appears to
provide deficiencies in service. Specifically, it appears the letter addresses
whether service of the court’s orders is required and, if so, noting that the
orders should be provided in German. 1
      Even considering Plaintiff’s pro se status, this court has provided greater
than average assistance to permit Plaintiff to serve a German citizen. The
court has already advised Plaintiff of the significant concerns it has regarding
the viability of his claims against Kaeser. [ECF No. 22 at 5–7]. Nevertheless,
the court has spent considerable resources determining how to navigate service
under the Hague Convention on a foreign defendant. The court has gone above
the call of duty and consulted with the Office of International Judicial
Assistance of the Department of Justice. At this point, any final action to
perfect service is Plaintiff’s responsibility. The court cannot provide Plaintiff


1 The court has used unofficial translation services in attempts to obtain a
general idea of the contents of the letter. The court is unaware of any authority
making the court responsible for translation services in a civil case.

                                         1
  3:20-cv-01051-DCN-SVH     Date Filed 12/14/20   Entry Number 57   Page 2 of 2




legal advice concerning his next steps, and the court is not responsible for any
translation services. The matter will continue to proceed as to the other
parties.
      IT IS SO ORDERED.


December 14, 2020                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
